DETAILED ACTION
This Office Action is in response to Applicant’s application, 15/930,435, filed on 12 May, 2020, in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on 12 May, 2020 and 16 October, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Drawings
The drawings submitted on 12 May, 2020 have been reviewed and accepted by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
The claims are objected to because of the following informalities:
Regarding claim 2 which recites ‘a side of faces of the gate electrodes’, 
Regarding claim 10 which recites ‘G’ in line 3, Examiner suggests ‘Ge’
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7 and 19 of U.S. Patent No. 10,680,075 (‘075) in view of U.S. 2005/0156202 (Rhee). Although the claims at issue are not identical, they are not patentably distinct from each other because as discussed below.
Table 1 – Comparison or Pending Claims to ‘075 Claims
Pending Claim 
’075 Claim
1. A semiconductor device, comprising: 

a fin structure disposed over a substrate, the fin structure including a channel layer and extending in a first direction; 

  gate structures disposed over the fin structure and each including a gate electrode layer and a gate dielectric layer; 

sidewall spacers disposed on opposite sides of each of the gate structures; and 

a source/drain structure including an epitaxial layer 


two (110) facets, one (100) facet and two (111) facets, as interfaces between the epitaxial layer and the fin structure.


a fin structure disposed over a substrate, the fin structure including a channel layer and extending in a first direction; 

a gate structure disposed over the fin structure and including a gate electrode layer and a gate dielectric layer; 

sidewall spacers disposed on opposite sides of the gate structure; and 

a source/drain structure including an epitaxial layer having 




4. The semiconductor device of claim 2, wherein two of the seven facets are (110) facets.

5. The semiconductor device of claim 2, wherein one of the seven facets is a (100) facet.


2. The semiconductor device of claim 1, wherein one of the seven faces is a (110) facet.

3. The semiconductor device of claim 2, wherein the (110) facet is parallel to a side face of the gate electrode.

4. The semiconductor device of claim 1, wherein a length of each of the (110) facets is in a range from 5 nm to 25 nm.
7. The semiconductor device of claim 2, wherein a length of the (110) facet is at least 5 nm.
6. The semiconductor device of claim 1, wherein the source/drain structure protrudes above a top of the fin structure.
Rhee teaches s/d protrudes above fin.
19. A semiconductor device, comprising: 

a fin structure disposed over a substrate, the fin structure including a channel layer and a well layer made of a different material than the channel layer, and extending in a first direction a gate structure disposed over the fin structure and including a gate electrode layer and a gate dielectric layer; and 




a source/drain epitaxial layer embedded in a recess formed in fin structure and 

at least having two (110) facets, one (100) facet and two (111) facets.
19. A semiconductor device, comprising: 

a fin structure disposed over a substrate, the fin structure including a channel layer and a well layer made of a different material than the channel layer, and extending in a first direction a gate structure disposed over the fin structure and including a gate electrode layer and a gate dielectric layer; 

sidewall spacers disposed on opposite sides of the gate structure; and 

a source/drain epitaxial layer embedded in a source/drain region of the fin structure and having 

at least seven facets in a cross section along the first direction.


Regarding claim 1 and referring to Table 1, the ‘075 patent, Examiner notes that having at least 7 facets includes the condition of have at least 5 of the enumerated facets in pending claim 1.  The ‘075 patent does not teach the structure of pending claim 1 having at least having two (110) facets, one (100) facet and two (111) facets, as interfaces between the epitaxial layer and the fin structure.  Regarding ‘structure’ and 

    PNG
    media_image1.png
    860
    660
    media_image1.png
    Greyscale
Rhee is directed to faceted source drain structures.  Regarding claim 1, Rhee teaches at annotated Figures 1 and 2 a semiconductor device, comprising: a fin structure, 20/20A [0027-28], disposed over a substrate, 10 [0029], the fin structure including a channel layer, 28 [0027], and extending in a first direction, as annotated;  a gate 40/50 [0027], disposed over the fin structure, as shown, and 
 Taken as a whole, the prior art is directed to faceted source /drain structures.  Rhee teaches that a suitable source drain structure has at least having two (110) facets, one (100) facet and two (111) facets as interfaces between the epitaxial layer and the fin structure and this is useful to configure a multichannel device, i.e. penta-channel [0028], and this configuration substantially reduces the corner effect associated with conventional FinFETs, [0028].
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 at least having two (110) facets, one (100) facet and two (111) facets, as interfaces between the epitaxial layer and the fin structure as taught by Rhee, to reduce the corner effect of the FinFET as taught Rhee and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2, claim 3 of the ‘075 Patent recites this subject matter.
Regarding claim 4, claim 7 of the ‘075 Patent teaches a length of the (110) facet is at least 5 nm.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1, wherein a length of each of the (110) facets is in a range from 5 nm to 25 nm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a 
Regarding claim 6, Rhee teaches the source/drain structure protrudes above a top of the fin structure.
Regarding claim 19 and referring to Table 2, the ‘075 Patent does not recite the identity of the at least seven facets, i.e. at least having two (110) facets, one (100) facet and two (111) facets.
Rhee teaches that a faceted epitaxial source drain structure with at least having two (110) facets, one (100) facet and two (111) facets reduces the corner effect of the FinFET device.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 19 having at least having two (110) facets, one (100) facet and two (111) facets as taught by Rhee to reduce the corner effect as taught by Rhee and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2005/0156202 (Rhee) and U.S. 2014/0167163 (Cheng).
Regarding claim 1, Rhee discloses in annotated Figures 1 and 2 above a semiconductor device, comprising:  
a fin structure 20a [0027-28], disposed over a substrate, 10 [0029] as shown, the fin structure including a channel layer, 28 [0027], and extending in a first direction, as annotated and shown; 
a gate structure, 40/50 [0027], disposed over the fin structure, as shown, and each including a gate electrode layer, 50 [0027], and a gate dielectric layer, 40 [0027]; and 
a source/drain structure, 44 [0028], including an epitaxial layer at least having two (110) facets, as annotated,  one (100) facet, as annotated, and two (111) facets, as annotated, as interfaces between the epitaxial layer and the fin structure, as shown.

    PNG
    media_image1.png
    860
    660
    media_image1.png
    Greyscale
Rhee does not explicitly teach multiple gate structures however Examiner takes the position that duplication of parts has no patentable significance absent a showing of unexpected results, See MPEP 2144.  Rhee does not teach sidewall spacers disposed on opposite sides of each of the gate structures.
Cheng is directed to FinFets.  Cheng teaches at annotated Figure 3, a semiconductor device, comprising: a fin structure disposed over a substrate, the fin structure including a channel layer and extending in a first direction; a gate structure disposed over the fin structure and including a gate electrode layer and a gate dielectric 
    PNG
    media_image2.png
    694
    527
    media_image2.png
    Greyscale
layer; sidewall spacers, 306, disposed on opposite sides of the gate structure.
Taken as a whole, the prior art is directed to FinFETs.  At [0028], Cheng teaches sidewall spaces are conventional in the art. An artisan would recognize that gate sidewall spacers are a mechanism to increase transistor drive current. Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 with sidewall spacers disposed on opposite sides of the gate structure because Cheng teaches these structures are common in the FinFET art and doing so improves device performance and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Rhee teaches the (110) facets are parallel to a side faces of the gate electrodes, i.e. the surfaces do not intersect.
claim 4 which depends upon claim 1, Rhee teaches the length of the 110 faces are greater than 0 nm.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein a length of each of the (110) facets is in a range from 5 nm to 25 nm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 5 which depends upon claim 1, modification of Rhee with gate sidewall spacers results in each of the (110) facet is located below a corresponding one of the sidewall spacers because the spacers will not extend below the gate and the gate is above the facets.
Regarding claim 6 which depends upon claim 1, Rhee teaches the source/drain structure protrudes above a top of the fin structure.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0074468 (Yeh).
Regarding claim 1, Yeh discloses in annotated Figures 1 and 2 a semiconductor device, comprising:  
a fin structure disposed, as annotated, over a substrate, 12 [0006], the fin structure including a channel layer, 20 [0006], and extending in a first direction, i.e. into the page;  
gate structures, 14 [0006], disposed over the fin structure, as shown, and each including a gate electrode layer, 14b [0006], and a gate dielectric layer, 14a 
sidewall spacers, 14c [0006], disposed on opposite sides of each of the gate structures, as shown, and 

    PNG
    media_image3.png
    836
    521
    media_image3.png
    Greyscale
a source/drain structure, 150/160 [0019-20], including an epitaxial layer, 150 is epitaxial SiC or SiGe [0020], at least having two (110) facets, as annotated, one (100) facet, as annotated, and two (111) facets, as annotated, as interfaces between the epitaxial layer and the fin structure, as shown.
Regarding claim 2 which depends upon claim 1, Yeh teaches the (110) facets are parallel to a side faces of the gate electrodes, i.e. the surfaces do not intersect.
Regarding claim 3 which depends upon claim 2, Yeh teaches the (100) facet is connected to the two (111) facets and is a bottom face. 
Regarding claim 4 which depends upon claim 1, Yeh teaches the length of the 110 faces are greater than 0 nm.
In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 5 which depends upon claim 1, Yeh teaches each of the (110) facet is located below a corresponding one of the sidewall spacers.
Regarding claim 6 which depends upon claim 1, Yeh teaches the source/drain structure protrudes above a top of the fin structure.
Allowable Subject Matter
Claims 7-10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 7 the prior art does not teach the device claim 1, wherein: the epitaxial layer further has additional two (111), and a length of each of the additional two (111) facets is smaller than a length of each of the (111) facets. 
Regarding claim 8 the prior art does not teach the device claim 1, wherein: the epitaxial layer includes a first epitaxial layer and a second epitaxial layer disposed on the first epitaxial layer, and a bottom of the second epitaxial layer is located above a level at which the two (110) facets are connected to the two (111) facets, respectively.
Claims 9-10 depend upon claim 8 and are allowable on that basis.
Regarding claim 20 the prior art does not teach the device claim 19, wherein the recess has a bottom smaller than an opening of the recess.
Claims 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art does not disclose the method of claim 11, or a rationale to modify Yeh’s method, to reach the combination of steps comprising forming a first semiconductor layer over a substrate; forming a second semiconductor over the first semiconductor layer; forming a fin structure by an patterning operation, the fin structure including a part of the first semiconductor layer and a part of the second semiconductor layer; forming a gate structure over the fin structure; forming a recess by etching the part of the first semiconductor layer of the fin structure; treating the recess to form an octagonal recess having seven facets; and forming a source/drain structure in the octagonal recess, the source/drain structure including an epitaxial layer.
Claims 12-17 depend directly or indirectly on claim 11 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893